—Order, Supreme Court, New York County (Myriam Altman, J.), entered May 7, 1993, which granted plaintiffs’ motion to restore the case to the trial calendar, and denied defendants’ cross motions to enforce a stipulation of settlement, unanimously affirmed without costs.
Inasmuch as it appears that throughout the conference at which the purported settlement was reached, plaintiffs’ attorney maintained that he was unable to contact his clients and confirm their consent thereto, it cannot be said that the attorney had apparent authority to enter into the settlement (cf., Hallock v State of New York, 64 NY2d 224, 231-232). Concur — Rosenberger, J. P., Kupferman, Rubin and Williams, JJ.